DocuSign Envelope ID: F468A202-845E-4F96-9A67-F3B3399199BB
                    Case: 1:18-cv-06420 Document #: 14 Filed: 01/24/19 Page 1 of 2 PageID #:38



                                         UNITED STATES DISTRICT COURT
                                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION


              CLARISSA PEREZ,

                       Plaintiff,
                                                                   Case No. 1:18-cv-06420
              v.
                                                                   Hon. Judge Sara L. Ellis
              GMA INVESTMENTS, LLC d/b/a SUMMIT
              RECEIVABLES, LLC,

                      Defendant.


                                             AFFIDAVIT OF CLARISSA PEREZ

                      I, CLARISSA PEREZ, being first duly sworn upon oath, depose and say that I am the

             Plaintiff in the above captioned proceeding. I have personal knowledge and thereby testify to the

             below facts. The facts set forth in the affidavit are known to me to be true based upon my personal

             knowledge of such facts. If called upon to testify as a witness, I would so testify to these facts.

                   1. In mid-2018, I began receiving calls from GMA INVESTMENTS, LLC d/b/a SUMMIT

             RECEIVABLES, LLC (“GMA”) to my cellular phone, (773) XXX-0693, seeking to collect

             payment on a past due loan.

                   2. Many of these calls included pre-recorded messages stating that GMA is attempting to

             collect a debt.

                   3. Due to the fact that I did not have the financial means to make payment, I notified

             Defendant as such and demanded that it stop calling me.

                   4. Even though I do not recall the specific phone numbers GMA used to contact me, I do

             recall that in at least one pre-recorded message, GMA instructed me to call it at (844) 498-6545.




                                                               1
DocuSign Envelope ID: F468A202-845E-4F96-9A67-F3B3399199BB
                   Case: 1:18-cv-06420 Document #: 14 Filed: 01/24/19 Page 2 of 2 PageID #:39



                 5. While I was instructed to call the phone number ending in -6545, GMA was using other

             phone numbers to contact me.

                 6. I have contacted GMA at the number ending in -6545 to reiterate my demands that it cease

             calling me.

                 7. While my cellular provider’s phone records reflect 4 outgoing calls placed to the phone

             number ending in -6545, GMA has used other phone numbers to contact me.

                 8. Due to the volume of my cellular provider’s phone records, I am unable to determine which

             incoming phone numbers belong to GMA.

                 9. Notwithstanding the foregoing, I recall having received at least 30 phone calls from GMA

             after I had notified GMA’s representatives to stop calling me.


                 I affirm under the penalties for perjury that the foregoing representations are true.




                           FURTHER AFFIANT SAYETH NOT:

                                                                                 s/________________________
                                                                                         Clarissa Perez




                                                               2
